Case 1:16-cv-00917-LEK-DJS Document 146-5 Filed 04/06/20 Page 1 of 49




  EXHIBIT S5 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
         CERTIFICATION
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 1 of248
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 2 of348
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 3 of448
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 4 of548
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 5 of648
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 6 of748
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 7 of848
                                                                   of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page 8 of948
                                                                   of 49
CaseCase
     1:16-cv-00917-LEK-DJS  Document300
         5:16-cv-00125-gwc Document  146-5   Filed
                                         Filed     04/06/20
                                                07/15/19    Page
                                                          Page 9 of10
                                                                    48of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1148
                                                             10 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1248
                                                             11 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1348
                                                             12 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1448
                                                             13 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1548
                                                             14 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1648
                                                             15 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1748
                                                             16 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1848
                                                             17 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    1948
                                                             18 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2048
                                                             19 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2148
                                                             20 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2248
                                                             21 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2348
                                                             22 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2448
                                                             23 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2548
                                                             24 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2648
                                                             25 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2748
                                                             26 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2848
                                                             27 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    2948
                                                             28 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3048
                                                             29 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3148
                                                             30 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3248
                                                             31 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3348
                                                             32 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3448
                                                             33 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3548
                                                             34 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3648
                                                             35 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3748
                                                             36 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3848
                                                             37 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    3948
                                                             38 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4048
                                                             39 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4148
                                                             40 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4248
                                                             41 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4348
                                                             42 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4448
                                                             43 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4548
                                                             44 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4648
                                                             45 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4748
                                                             46 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4848
                                                             47 of of 49
Case 1:16-cv-00917-LEK-DJS
   Case                    Document300
        5:16-cv-00125-gwc Document  146-5  Filed
                                       Filed     04/06/20
                                             07/15/19      Page
                                                        Page    4948
                                                             48 of of 49
